Citation Nr: 0623098	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-21 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to the assignment of a higher initial disability 
rating for the residuals of status post tympanoplasty 
mastoidectomy, to include hearing loss and scarring of the 
skin, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel
INTRODUCTION

The veteran had active duty service from May 1981 to May 
2001.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision rendered 
by the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for left ear hearing loss, status post 
tympanoplasty mastoidectomy, assigning a noncompensable 
disability rating therefor.  In July 2005 the RO issued a 
rating determination that increased the veteran's disability 
rating to 10 percent pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code 6200, on the basis that the veteran's left ear 
disability is manifested by suppuration and polyps.  Inasmuch 
as the veteran has continued to express dissatisfaction with 
the disability rating assigned and has otherwise not 
withdrawn his appeal, the appeal for the assignment of higher 
ratings continues.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In accordance with a deferred rating decision issued by the 
RO in March 2004, the Board is satisfied that the veteran's 
appeal is perfected in accordance with 38 C.F.R. §§ 20.200, 
20.201, 20.203 (2005).

The Board notes that the veteran testified at a hearing in 
April 2006 before the undersigned Veterans Law Judge sitting 
at the RO.  The hearing transcript has been associated with 
the claims file.  At the time of the hearing, the veteran 
submitted additional evidence, accompanied by a waiver of RO 
consideration of that evidence.




FINDINGS OF FACT

1.  The medical evidence shows that the veteran's service-
connected left ear disability is manifested by suppuration 
and polyps.

2.  The medical evidence shows that the veteran suffers from 
level II left ear hearing loss.

3.  The medical evidence shows that the veteran has a 
residual superficial and unstable scar behind his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected left ear status 
post tympanoplasty mastoidectomy, due to suppuration and 
polyps due to chronic otitis media, mastoiditis, or 
cholesteatoma, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.87, Diagnostic Code 
6200 (2005).

2.  The criteria for a separate compensable disability rating 
for the veteran's service-connected left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2005).

3.  The schedular criteria for entitlement to a 10 percent 
disability rating for service-connected residual scar of the 
left ear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7800 
(2005); 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected residuals of status post tympanoplasty 
mastoidectomy, currently rated as 10 percent disabling, is 
greater than the assigned disability rating reflects.  
Specifically, the veteran contends that he has difficulty 
with hearing loss in his left ear, and the residual scar 
behind his left ear is always irritated.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to the 
claims on appeal, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
claims on appeal in this case were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating.  Thus, the Board characterized the 
rating issues on appeal as claims for higher initial ratings.  
Consideration must be given to whether a higher rating is 
warranted for any period of time from the effective date of 
the award - a practice know as "staged ratings."  
Fenderson, supra.  Under the circumstances of this case, the 
Board must evaluate the veteran's service-connected tinnitus 
and hearing loss claims from the date they became effective. 

As was noted in the introduction portion of this decision, a 
January 2003 rating decision granted service connection for 
left ear hearing loss, status post tympanoplasty 
mastoidectomy, assigning a noncompensable disability rating 
therefor.  In July 2005 the RO issued a rating determination 
that increased the veteran's disability rating to 10 percent 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200, on the 
basis that the veteran's left ear disability is manifested by 
suppuration and polyps, not hearing loss.  While 10 percent 
is the maximum disability rating available for suppuration 
and polyps under Diagnostic Code 6200, as this regulation 
provides, hearing impairment as a result of mastoiditis or 
cholesteatoma is rated separately under Diagnostic Code 6100.  

Thus, as the veteran is already receiving the maximum 
schedular rating available for the chronic suppuration 
manifested by his service-connected left ear disability under 
Diagnostic Code 6200, a higher rating may not be assigned 
therefor as a matter of law.  In cases such as this one, 
where the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Indeed, the veteran does not 
contend that he is entitled to a higher rating for his 
chronic ear infection; rather, he asserts that a higher 
rating is warranted based on hearing loss resulting from his 
left ear disability, and due to residual surgical scar.

Turning to the issue of the assignment of a compensable 
rating for hearing impairment of the left ear, the Ratings 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  In evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  

At this juncture, the Board notes that the veteran did not 
report for a VA audiological examination scheduled in 2005 to 
evaluate his level of hearing impairment.  The Veteran does 
not contend that he did not receive notice of this 
examination, or that there was good cause for him not to 
report for such examination.  Therefore, in accordance with 
38 C.F.R. § 3.655(b) (2005), as the veteran failed to report 
for the examination scheduled to evaluate his original claim, 
the claim shall be rated based on the evidence of record.  

The relevant medical evidence of record includes a VA 
audiological examination report dated in January 2003, which 
evaluated the veteran's hearing in puretone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
15
20
20
21
LEFT
35
30
40
35
35

Speech recognition scores were 96 percent in the right ear 
and 100 percent in the left ear.

A July 2004 VA examination report for ear diseases included a 
review of the claims file and the veteran's medical history.  
Physical examination revealed that the left ear canal was 
filled with pus and there was a large polyp.  The examiner 
opined that the veteran has left ear conductive hearing loss 
due to previous cholesteatoma surgeries and active infection 
and disease with a large polyp protruding from the tympanic 
membrane.  

A March 2006 private audiological examination report which 
evaluated the veteran's hearing in puretone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
15
17
10
19
LEFT
51
45
47
40
46

Speech recognition scores were 96 percent in the right ear 
and 100 percent in the left ear.

In regard to the veteran's contention that his service-
connected left ear disability rating should be increased due 
to hearing impairment, the Board notes that an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a Maryland CNC 
test.  38 C.F.R. § 4.85(a).  In applying the criteria found 
in 38 C.F.R. § 4.85, although it is unclear whether the 
private audiological examination conducted in March 2006 
meets VA requirements, it is assumed for purposes of this 
discussion that the March 2006 audiological examination 
report is adequate for rating purposes.  The results of this 
audiological evaluation, which is the most recent of record, 
yields level II hearing in the left ear (the January 2003 VA 
audiological examination results yields less severe left ear 
hearing impairment at level I) by entering the category 
designations for each ear into Table VII produces a 
noncompensable disability rating under Diagnostic Code 6100.  
In cases such as this, where the veteran is service-connected 
for hearing impairment in only one ear, the non-service-
connected ear is designated hearing impairment level I.  
38 C.F.R. § 4.85(f).  Under the circumstances, a compensable 
disability rating is not warranted.  

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmen, supra.  The 
degree of hearing loss shown by the either the January 2003 
VA audiological examination for March 2006 private 
audiological examination report does not meet the standards 
for a compensable disability rating.  Therefore, the 
preponderance of the evidence is against the veteran claim.  

Turning to the veteran's contention that the residual scar 
behind his left ear warrants a compensable rating, the Board 
notes that the RO has not fully considered rating the veteran 
separately for the residual scar associated with his service-
connected left ear disability, and there is no medical 
evidence of record evaluating the left ear scar.  While an 
August 2003 deferred rating decision indicates the RO's 
recognition that the veteran had been pursuing a claim of 
left ear deformity, it is not apparent that the RO considered 
the ratings schedule for skin disabilities.  However, the 
Board has reviewed all of the evidence of record in 
conjunction with the hearing transcript, which reflects the 
impressions and observations of the undersigned Veterans Law 
Judge with respect to the nature and severity of the scar.  
Based on this evidence, the Board finds that the scar behind 
the left ear is part and parcel of his service-connected left 
ear disability.  Moreover, as explained in more detail below, 
the Board concludes that a separate 10 percent disability 
rating is warranted for the service-connected scar behind the 
left ear.  

During the pendancy of the claim on appeal, the regulations 
concerning the ratings of disabilities affecting the skin 
were revised, effective August 30, 2002.  Generally, where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  Further, VA's General Counsel has held 
that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOPGCPREC 7-2003.  The 
Board is bound by that ruling.  

The veteran's disability is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7803, which provides for a maximum 10 percent 
disability for superficial scars that are unstable (an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar, and that is not 
associated with underlying soft tissue damage).  See Notes 
(1) and (2), 38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  
The Board notes that the current schedule of ratings for the 
skin became effective on August 30, 2002, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (See 67 Fed. Reg. 49590-49599) 
during the pendancy of this appeal.  However, there is not 
substantive difference in the provisions for rating purposes 
in this case because both the old and new provisions of 
Diagnostic Code 7803 provide a maximum 10 percent rating for 
superficial scars. (The version in effect prior to August 30, 
2002, required that superficial scars be "superficial, 
poorly nourished, with repeated ulceration" in order to be 
awarded the maximum 10 percent rating.) 

Upon review of the relevant evidence and applicable laws and 
regulations, the Board finds that the assignment of a 10 
percent disability rating is warranted for an unstable or 
poorly nourished superficial scar behind the left ear.  The 
veteran complained that the scar was always irritated, itchy, 
and scabbing up, but not painful and that it did not affect 
any nerves.  On the basis of the observations made at the 
hearing in conjunction with the veteran's testimony, a 10 
percent rating for an unstable or poorly nourished 
superficial scar behind the left ear is warranted.

As this scar affects the head, the Board also considered 
Diagnostic Code 7800.  Under the old version of the 
regulation in effect prior to August 30, 2002, the next 
highest rating of 30 percent is awarded for severe 
disfigurement.  Under the new version, a 30 percent rating is 
assignable when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  The eight 
characteristics of disfigurement are: skin indurated and 
inflexible in an area exceeding six square inches; underlying 
soft tissue missing in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc) in an area exceeding six square inches; skin hypo- or 
hyperpigmented in an area exceeding six square inches; scar 
adherent to the underlying tissue; surface contour of scar 
elevated or depressed on palpation; scar at least one-quarter 
inch in length; or scar five or more inches in length.  

Upon review of the evidence of record and the applicable laws 
and regulations, the assignment of a 30 percent rating, the 
next higher rating, is not warranted because the veteran does 
not have severe disfigurement of the head, neck, of face due 
to the superficial scar behind the left ear as provided for 
in the old version of the regulations.  Similarly, a higher 
rating under the current version of the regulations is not 
warranted because the veteran did not exhibit more than one 
characteristic of disfigurement.  Without having at least two 
characteristics of disfigurement, the assignment of the next 
higher rating of 30 percent is not warranted. 

Consideration has also been given to providing the veteran 
higher ratings for his service-connected tinnitus and hearing 
loss on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board emphasizes that the Schedule 
for Rating Disabilities is based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the 
evidence of record does not document that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, referral for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
applicable under the circumstances.  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In this case the veteran was provided a VCAA notice letters 
prior to and after the initial January 2003 rating decision, 
in August 2002 and August 2005, respectively.  However, as 
the January 2003 is the rating decision that awarded the 
veteran service connection for the left ear disability and 
assigned the ratings being appealed, the claims involved in 
this appeal are considered "downstream" issues.  See 
Grantham v. Brown, 14 F.3d 1156 (Fed. Cir. 1997).  In the 
August 2002 VCAA notice letter, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the disability ratings and 
effective date elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In any 
case, by letter dated April 10, 2006, the veteran received a 
notice explaining the assignment of disability ratings and 
effective dates, which serve to cure any deficiencies in 
prior notices omitting these elements.  The Board concludes 
below that, any questions as to the appropriate effective 
date to be assigned are rendered moot.  Moreover, as 
discussed below, the veteran was afforded a meaningful 
opportunity to present evidence and argument and to 
participate in his appeal.

In this case, the veteran was informed of his and the VA's 
respective responsibilities to identify and obtain relevant 
evidence, and was requested to submit any evidence supporting 
his claims to the VA in the above noted VCAA letters.  In the 
initial January 2003 rating decision, the veteran was 
informed of the applicable diagnostic codes and why he was 
not granted the next higher rating.  The veteran was aware of 
this fact, as he filed a notice of disagreement in July 2003 
asserting that he was entitled to higher ratings.  The 
veteran was informed of the laws and regulations governing 
his claims as well as the substance of the regulations 
implementing the VCAA in the Statement of the Case(SOC) 
provided in August 2003 and the Supplemental Statements of 
the Case (SSOCs) in July 2005 and November 2005.  
Specifically, both of these documents informed the veteran of 
the complete rating criteria and disability ratings available 
to him in relation to the claims on appeal.  

In regard to the effective date of the disability ratings 
assigned by the RO, the initial January 2003 rating decision 
showed that the effective date was the date VA received the 
veteran's claim, August 5, 2002.  As there is nothing in the 
record to suggest that the veteran filed a formal or informal 
claim earlier than August 5, 2002, regarding the issues on 
appeal, there was no prejudice to the veteran in this case by 
VA's failure to providing him with notice concerning the 
assignment of effective dates.  

Accordingly, Board holds that the veteran, in fact, was 
provided with a meaningful opportunity to participate in his 
claim by VA.  VA medical examinations were procured for the 
purpose of evaluating the veteran's claims.  Based on that VA 
examination reports, the veteran was awarded service 
connection and assigned the ratings upheld herein.  The 
veteran was provided with VCAA letters, and SOC, and SSOCs, 
all of which explained to the veteran, what type of evidence 
was needed to show he was entitled to higher disability 
ratings.  In response, the veteran submitted private medical 
evidence, presented written arguments, and hearing testimony 
in support of his claims, and was assisted by his accredited 
representative.  Indeed, based on the veteran's hearing 
presentation in conjunction with all the evidence of record, 
the Board determines in this decision that a separate 10 
percent rating for the residual scar behind the ear is 
warranted.  And the veteran was afforded another opportunity 
to 2005 to have his hearing impairment evaluated by VA, but 
the veteran failed to report for the scheduled examination.  
Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that all available medical records have been 
obtained in support of his claims, and that he has been 
provided with an opportunity to have an additional VA medical 
examination pertaining to his disability.  The veteran has 
submitted additional argument, but all the additional 
evidence identified has been obtained prior to an appellate 
decision on his claim.  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  We may therefore 
proceed with appellate review.




ORDER

The assignment of a disability rating in excess of 10 percent 
for the veteran service-connected left ear disability due to 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma, is denied.

The assignment of a separate, compensable disability rating 
for hearing loss due to service-connected left ear 
disability, is denied.

The assignment of a separate, 10 percent disability rating 
for a residual superficial scar due to service-connected left 
ear disability, is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


